Citation Nr: 1047581	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-29 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 
1969 and was awarded the Combat Infantry Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the above-
referenced Regional Office (RO).


FINDINGS OF FACT

1.  Hearing loss is reasonably shown to have had its origins 
during the Veteran's military service.

2.  With consideration of the doctrine of reasonable doubt, the 
Veteran's PTSD is manifested by hypervigilance; flashbacks; 
difficulty sleeping; and near-continuous depression, resulting in 
two voluntary hospitalizations.  These symptoms more nearly 
approximate the degree of occupational and social impairment 
contemplated by a 70 percent schedular rating, and no higher.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, hearing 
loss was incurred during his military service.  38 U.S.C.A. §§ 
1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 70 percent disability rating for PTSD, but no 
higher, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist a claimant in substantiating a claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2010).

The VCAA applies in the instant case.  However the Veteran, 
through his representative, indicated in the November 2010 
Informal Hearing Presentation that a 70 percent disability rating 
would satisfy his increased rating claim on appeal.  Where a 
veteran indicates that a certain percent rating would satisfy his 
appeal for a higher rating, and that disability rating is 
granted, the pending appeal is abrogated.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, the decision below, granting a 
70 percent disability rating, constitutes a full grant of the 
benefits sought in the present appeal, and any deviation in the 
execution of the VCAA requirements by the RO constitutes harmless 
error and does not prohibit consideration of this matter on the 
merits.  

Likewise, because the Board is granting service connection for 
hearing loss, this also represents a complete grant of the 
benefit sought on appeal.  Thus, no further discussion of VA's 
duty to notify and assist is necessary.

II.  Law and Analysis - Hearing Loss

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including sensorineural hearing loss, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

Further, the United States Court of Appeals for Veterans Claims 
(Court) has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Even if disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  Hensley v. Brown, supra, at 160.  

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran contends that his hearing loss is directly 
related to excessive noise exposure during service.  On his 
application form, he reported the onset of hearing loss was in 
May 1969 (just prior to service discharge).  

There is no controversy in this case as to whether the Veteran 
was exposed to noise trauma in service.  His DD 214 indicates 
that he served as a light weapons infantryman and that he 
received the CIB.  Therefore, his account of his exposure is 
credible and entirely consistent with the circumstances of his 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2010).  As a combat veteran, he is entitled to have his 
statements accepted.  Thus, the Board concedes exposure to noise 
in service.  Indeed, in this regard, the Board notes that the RO 
also conceded noise exposure in service in its January 2007 grant 
of service connection for tinnitus based on such exposure.  

However, hearing impairment was not shown at any time during 
service, at the time of discharge, or within a year thereafter.  
Service treatment records (STRs), including the Veteran's 
separation audiogram conducted in August 1969, are negative for 
complaints, findings or treatment for hearing loss, tinnitus, or 
other ear pathology.  

Moreover, the medical evidence of record has demonstrated no 
continuity of symptomatology since 1969.  In fact, there are no 
pertinent clinical records associated with the claims file until 
a March 2006 a private medical opinion, 37 years later.  At that 
time the Veteran reported problems with hearing and tinnitus 
since his return from Vietnam.  The examiner concluded that it 
was possible that the Veteran's hearing deficit may be related to 
his tour of duty in Vietnam where he served as a front line 
infantryman in a combat zone.  However, the Board acknowledges 
that the private examiner's somewhat hypothetical opinion 
entitles the medical conclusion to less probative value.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was deemed 
speculative).  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); and 38 C.F.R. § 3.102 (reasonable doubt does not include 
resort to speculation or remote possibility).  

In September 2006, the Veteran was referred for a VA examination.  
His audiological history included infantry and combat during 
service.  Post service, the Veteran was employed as a factory 
worker with General Motors for over 30 years and reported 
recreational noise exposure from motorcycles and hunting.  He 
also complained of constant longstanding bilateral tinnitus that 
had its onset during service.  Pure tone thresholds for the right 
ear were 20, 15, 15, 35, and 50 decibels at 500, 1000, 2000, 
3,000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 25, 55, 55, 90, and 105 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent in 
the right ear and 72 percent in the left ear.  

The audiologic test results indicate a mild to moderate right 
frequency sensorineural hearing loss on the right and mild to 
profound sensorineural hearing loss on the left.  The examiner 
noted that the Veteran's hearing on induction and discharge was 
within normal limits and opined that, therefore, it is less than 
likely that the Veteran's current hearing loss was related to 
service.  The examiner then acknowledged the Veteran's report of 
an onset of tinnitus in service and of service in combat.  The 
examiner then opined that it was at least as likely as not that 
the Veteran's current tinnitus was related to his military 
service.  

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
hearing loss was not diagnosed until many years after service and 
the recent VA examiner concluded that the Veteran's current 
hearing loss is "less than likely" related to service," the 
Board is satisfied that this disability cannot be clearly 
disassociated from his conceded in-service exposure to loud 
noises.  

Specifically, the basis of the examiner's conclusion that the 
Veteran's hearing loss is "less than likely" related to his 
active duty is the fact that his hearing acuity was found to be 
within normal limits on induction and discharge.  Of particular 
significance to the Board in this matter are the facts that VA 
has conceded the Veteran's exposure to acoustic trauma in service 
and that the Veteran has provided competent descriptions of 
continued hearing problems since service.  Further, the March 
2006 private medical opinion notes that the Veteran's hearing 
deficit may be related to his tour of duty in Vietnam where he 
served as a front line infantryman in a combat zone.  While this 
private opinion is somewhat hypothetical in nature, the fact that 
the Veteran has been granted compensation for tinnitus adds 
weight to his claim that his hearing loss is also related to 
service because 'an associated hearing loss is usually present' 
with tinnitus.  The Merck Manual, Sec. 7, Ch. 82.  Approach to 
the Patient with Ear Problems.  The private physician's statement 
supports this proposition as well.

Consequently, the benefit of the doubt is resolved in the 
Veteran's favor, and service connection for hearing loss is 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Law and Analysis - PTSD

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not 
give past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. 
West, 13 Vet. App. 31 (1999).  However, where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran's PTSD is currently rated as 50 percent disabling 
under DC 9411.  Under the General Rating Formula for Mental 
Disorders, a 50 percent evaluation is warranted for occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, DC 
9411 (2010).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

Evidence relevant to the severity of the Veteran's service-
connected PTSD includes both VA and private treatment notes and 
examination reports.  Early medical evidence in 2006 is primarily 
comprised of records of counseling sessions; medications 
prescribed; and a record of behavior observed by medical staff 
during his participation in a PTSD Residential Treatment Program.  
PTSD symptoms consistently shown in these records include sleep 
problems, isolation, intrusive thoughts, depression, variable 
mood, hypervigilance, and flashbacks.  

In general, these records show that the Veteran was alert, 
cooperative, and appropriately dressed and groomed.  He made good 
eye contact and his affect and mood were neutral.  He was 
verbally relevant and goal directed and denied suicidal/homicidal 
ideation.  During the course of his stay the Veteran showed 
positive progress as a participant, but continued to struggle 
with intrusive thoughts and sleep difficulties.  He was able to 
successfully complete the program and had made some progress in 
controlling his anger and communicating with his spouse.  Of 
record during this timeframe are several Global Assessment of 
Functioning (GAF) scores, which range from 50 to 60 and an 
assessment that the Veteran's PTSD was prolonged and chronic.  

Following a VA psychiatric examination in August 2006, the 
examiner rendered an Axis I diagnosis of PTSD and assigned a GAF 
score of 55.  At that time the Veteran had not worked since his 
retirement from General Motors in 1999 after 32 years of 
employment.  Afterwards he worked part-time as a residential 
construction sub-contractor, but quit when his knees became too 
disabled to continue.  In terms of his relationship with others, 
the Veteran related being quite isolated in his home, only 
leaving to visit places and people he was familiar with, 
including the VFW lodge.  His recreational activities included 
riding his motorcycle with a group of Vietnam veterans, hunting, 
and fishing.  He had been married to his current wife for the 
past 2 years and also visits or speaks with his mother weekly.  
He also visits an adult daughter and grandson about once a month.  
The Veteran's psychiatric symptoms included sleep difficulties, 
"being on edge constantly," irritability, and frequent 
depressive episodes.  

On examination the Veteran was casually, but neatly dressed.  He 
maintained adequate eye contact and his speech was normal.  He 
was coherent, relevant, and cooperative.  He evidenced no overt 
signs of anxiety or panic and there were no illogical or obscure 
speech patterns.  His affect was normal in range and his mood was 
dysphoric.  He cried when describing disturbing events he 
experienced in combat.  He denied current suicidal or homicidal 
ideation and there was no evidence of thought disorder, 
delusions, or hallucinations.  The Veteran was able to maintain 
personal hygiene and other basic activities of daily living.  He 
was oriented to time, place and person.  

In May 2007, the Veteran sought voluntary admission to a second 
PTSD program with complaints of depression, isolation, sleep 
problems, nightmares, hypervigilance, anxiety, increased startle 
response, flashbacks, problems with anger control, and intrusive 
thoughts.  The Veteran was discharged 28 days later with a GAF 
score of 46/47.  The discharge summary did not indicate any 
significant changes in functioning, symptoms, or stressors.

Also of record are statements from the Veteran's VetCenter 
readjustment counselor, dated in January and February of 2008.  
In these statements, the therapist offered his opinion as to the 
current severity of the Veteran's PTSD.  He indicated that the 
Veteran presented with symptoms of isolation, irritability, 
hypervigilance, insomnia, overwhelming emotions, hyper-startle 
response, and depression.  The Veteran was also experiencing 
difficulties coping with recurrent memories exacerbated by 
current world conflicts.  His marriage was suffering because his 
PTSD symptoms of irritability, isolation, and insomnia continued 
to be daily/nightly experiences.  The therapist noted that since 
the Veteran's retirement after 32 years, his irritability had 
heightened because of a lack of stimulus.  However, the Veteran 
had shown positive motivation and growth throughout his 
counseling.  

During VA examination in October 2008, the examiner noted the 
Veteran's activity levels were fairly consistent with those 
identified on previous examination and included reading, tending 
to house repairs, and maintaining the general cleanliness of the 
home.  His primary interests were watching television and 
occasional fishing.  In the evening he spends time with his wife 
and visits his daughter.  He also goes to the American Legion, 
VFW, and VVA halls twice monthly to socialize and occasionally 
volunteers for service projects.  

The examiner recounted the Veteran's history of psychiatric 
symptoms, focusing primarily on historical changes since the last 
examination.  It was noted that the Veteran received weekly 
group/individual therapy through the VetCenter and also met with 
a VA therapist about once a month.  He had been admitted for 
participation in two PTSD inpatient programs in 2006 and 2007.  
The Veteran acknowledged problems with substance abuse in the 
past, with no problems since his last examination.  He reported 
occasional flashbacks and described his recent mood as "not 
good" and rated his current mood as a 7/8 on a scale of 10, with 
0 being the best one could feel.  He attributed these feelings to 
a recent reunion with members of his Vietnam unit, which brought 
back many memories.  Since then he has had difficulty sleeping 
and an increase in nightmares.  He denied suicidal ideation.  

On examination the Veteran presented with appropriate affect and 
euthymic mood.  His speech was fluent, logical, coherent, and 
goal directed.  He was generally alert and oriented in all 
spheres.  However his attention, concentration, and memory showed 
some mild inefficiency.  His abstract reasoning and social 
judgment were grossly intact.  The Veteran denied hallucinations, 
delusions, or other psychotic symptoms and none were evident on 
examination.  A GAF score of 53 was assigned.  

Also of record is a statement, received in January 2009, from a 
VA therapist noting the Veteran continued to suffer from combat 
PTSD, with daily active symptoms.  

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, the Board concludes that he is 
entitled to a 70 percent disability rating for PTSD.  The 
clinical findings of record describe experiences, thoughts, and 
emotions due to PTSD that interfere in the Veteran's daily 
functioning and cause considerable difficulty in adapting to 
stressful circumstances.  Moreover, near-continuous chronic 
depression significantly affects his ability to function 
independently, appropriately and effectively resulting in two 
voluntary admissions for treatment of his symptoms.  Thus, in 
evaluating all of the evidence of record, the Board finds that 
the Veteran's symptoms more nearly approximate a 70 percent 
disability rating, but no higher.  

While the evidence suggests that the Veteran has been able to 
control his PTSD symptoms to a large degree over the years, the 
Board does not discount the effect of these symptoms on his daily 
life.  The fact that he has shown recent significant improvement 
in dealing with his symptoms through therapy does not diminish 
the degree of his psychiatric impairment.  

However, the Veteran's impairment cannot be described as 
"total" and the record does not show the type of cognitive and 
behavioral impairment reserved for a 100 percent evaluation.  The 
symptoms required for such an evaluation are neither complained 
of nor observed by medical health care providers, including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  The Veteran is currently unemployed, 
but by his own admission that termination of employment was 
occasioned by his retirement following 32 years at General Motors 
and non service-connected physical ailments.  

In fact, the evidence of record describes a fairly consistent 
pattern of symptomatology and manifestations including 
depression, irritability, and sleeplessness.  Although there are 
periods when the Veteran is doing better and doing worse, the 
evidence largely shows that he functions satisfactorily and that 
his overall symptomatology is not consistent with the criteria 
for a 100 percent disability rating under DC 9411.

In reaching this determination, the Board notes that various 
medical personnel, who have examined the Veteran on an outpatient 
basis for treatment purposes or have evaluated him to assess the 
nature, extent and severity of his service-connected PTSD, have 
estimated GAF scores between 46 and 60.  The majority of the 
scores denote serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious impairment 
in social and occupational functioning (e.g., no friends, unable 
to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Thus, the GAF 
scores do not provide a basis for assignment of a 100 percent 
rating for the Veteran's PTSD.  

Finally, there is no indication that the schedular criteria are 
inadequate to evaluate the Veteran's PTSD.  Again, the evidence 
does not establish that this disability, alone, causes marked 
interference with employment (i.e., beyond that contemplated in 
the assigned evaluation).  Moreover, it does not establish that 
the Veteran's PTSD necessitates frequent periods of 
hospitalization and the recent VA examination is void of any 
findings of exceptional limitation due to PTSD beyond that 
contemplated by the schedule of ratings.  Insofar as the Veteran 
did undergo voluntary hospitalizations in 2006 and 2007, those 
periods of incapacitation were compensated for in awards of 
temporary total ratings.  In light of the foregoing, the 
Veteran's claim does not present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards.  Therefore, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has also considered the Veteran's testimony provided 
during his hearing at the RO in December 2007.  At that time, he 
essentially reiterated previously submitted information regarding 
his symptoms and complaints made during VA examinations and 
outpatient evaluations.  However, inasmuch as the objective 
evidence does not otherwise substantiate his subjective 
complaints, his testimony alone does not suffice to assign a 
higher rating for his service-connected PTSD.  Moreover, the 
Board again notes the Veteran's statement of record which 
indicates that he would be satisfied with the 70 percent 
evaluation.  

The current level of the Veteran's PTSD disability is encompassed 
by the rating now being assigned herein, and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, an even 
higher evaluation is not warranted for any portion of the time 
period under consideration.  In reaching this determination, the 
Board has considered the applicability of staged ratings, under 
Fenderson v. West, supra.  


ORDER

Service connection for bilateral hearing loss is granted.  

A 70 percent rating for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


